DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/27/2020 these drawing are acceptable by the examiner.

Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gregory Maurer at 503-898-5300 on 08/06/2021.
The application has been amended as follows: 
11. One or more non-transitory computer-readable media comprising computer-exectuable instructions that, when executed by a computing system, perform a method for identifying a Wi-Fi Access Point for offloading a cellular data from a cellular network, the method comprising:

identifying at least one Wi-Fi Access Point, wherein each of the at least one Wi-Fi Access Point is associated with a user-defined Wi-Fi SSID;
establishing a temporary connection between the UE and each of the at least one identified Wi-Fi Access Point;
initiating a temporary connection between the UE via each of the at least one identified Wi-Fi Access Point and an internal network node of a parent service provider network;
initiating a learning process to collect one or more information relating to one or more successful connections between the UE and each of the at least one identified Wi-Fi Access Point, in an event of a successful connection between the UE via each of the at least one identified Wi-Fi Access Point and the internal network node of the parent service provider network; and
categorizing each of the at least one identified Wi-Fi Access Point (AP) into an offload access point (AP) set or a non-offload access point (AP) set, based on the collected one or more information, to offload the cellular data from the cellular network to the Wi-Fi Access Point from the offload AP set.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11 are allowance.
Regarding claims 1, 6 and  11. The closest prior art record Lim et al. (US 2016/0345203 A1) in view of Yu et al. (US 2018/0091581 A1) teach a method for identifying a Wi-Fi Access Point for offloading a cellular data from a cellular network, the method comprising:
 	initiating, via a processing unit at a user equipment (UE), a Wi-Fi Connection Manager Client, to offload the cellular data from the cellular network to the Wi-Fi Access Point;
 	identifying, via the Wi-Fi Connection Manager Client, at least one Wi-Fi Access Point, wherein each of the at least one Wi-Fi Access Point is associated with a user-defined Wi-Fi SSID.
	However, the combination of Lim and Yu is fail to teach or fairly suggest
establishing, via the Wi-Fi Connection Manager Client, a temporary connection between the UE and each of the at least one identified Wi-Fi Access Point; 
initiating, via the Wi-Fi Connection Manager Client, a temporary connection between the UE via each of the at least one identified Wi-Fi Access Point and an internal network node of a parent service provider network; 
initiating, via the Wi-Fi Connection Manager Client, a learning process to collect one or more information relating to one or more successful connections between the UE and each of the at least one identified Wi-Fi Access Point, in an event 
and 
 	categorizing, via the Wi-Fi Connection Manager Client, each of the at least one identified Wi-Fi Access Point (AP) into one of an offload access point (AP) set and a non-offload access point (AP) set, based on the collected one or more information, to offload the cellular data from the cellular network to the Wi-Fi Access Point from the offload AP set.

 	Claims 2-5 and 7-10 are allowance as being dependent directly or indirectly to the independent claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIET M DOAN/Primary Examiner, Art Unit 2641